—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered November 7, 1994, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 11 years to life, unanimously affirmed.
The declaration of a mistrial after the first trial was an appropriate exercise of discretion (see, People v Dawkins, 82 NY2d 226, 232), since the trial was not long or complex, the jury’s deliberations had been lengthy, the second deadlock note from the jury was detailed and unwavering, and there would have been a substantial potential for coercion if the court had required this jury to engage in further deliberations (see, Matter of Plummer v Rothwax, 63 NY2d 243, 251).
Defendant’s objection to an isolated reference in the People’s summation to defendant’s post-arrest detention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the remark was a proper response to an issue raised by the defense, and did not serve to depict defendant as a criminal. Concur — Ellerin, P. J., Sullivan, Wallach and Rubin, JJ.